HALL, Judge.
This appeal by the divorced father of a minor child is from the denial of his petition to enforce visitation rights previously granted to him in a divorce and custody judgment which awarded custody of the child to the mother.
Prior to the time the petition to enforce visitation rights was filed, a judgment was rendered granting the adoption of the child by the present husband of the child’s mother. That judgment was affirmed by this court, and a writ of review was denied by the Supreme Court on May 27, 1977. See In re Coile, 343 So.2d 325 (La.App. 2d Cir. 1977), writ refused In re Hanson, 345 So.2d 902 (La.1977). The adoption judgment is now final and definitive.
LSA-C.C. Art. 214 provides that the blood parent is divested of all his legal rights with regard to the adopted person. Issues relating to visitation rights prior to the adoption or pending the appeal of the adoption judgment are now moot. Moot issues will not be considered on appeal. Cain v. Board of Supervisors, Ouachita Parish, 335 So.2d 711 (La.App. 2d Cir. 1976), writ refused 336 So.2d 871 (La.1976). See also State of Louisiana ex rel. Preston v. Henderson, 283 So.2d 230 (La.1973). This appeal is, therefore, dismissed at appellant’s costs.
Appeal dismissed.